CAHILL, Judge,
concurring:
I write separately to reinforce that I do not join in modifying the original panel’s action reducing Appellant’s sentence simply because I may disagree with that panel’s sentence assessment. To fulfill the mandate of the Court of Appeals for the Armed Forces, it is necessary for us to review the legal standard that the original panel applied when it modified Appellant’s sentence to determine whether the Court properly applied its authority under Article 66(e) in determining whether Appellant’s sentence was appropriate or whether the Court abused its discretion in an effort to lessen the punishment imposed by state authorities. I believe this Court’s prior opinion shows that it applied an incorrect standard.
It is clear to me that this Court, in its initial review of this case, disapproved the bad conduct discharge and reduction to E-l in order to lessen the effect of Appellant’s South Carolina state conviction. United States v. Hutchison, 55 M.J. 574, 581-582 (C.G.Ct.Crim.App.2001).1 It is also clear that this Court did so because it disagreed with the Coast Guard’s decision to prosecute Appellant at court-martial — even as it reluctantly agreed that the Coast Guard complied with its service regulations in seeking approval to prosecute Appellant and that there were no constitutional or statutory bars to doing so.2 Hutchison, 55 M.J. at 581. The Court continued by citing the United States Supreme Court’s abandonment of a service connection test in Solorio v. United States, 483 U.S. 435, 107 S.Ct. 2924, 97 L.Ed.2d 364 (1987) and proposing reinstatement of such a requirement as a matter of Coast Guard policy. Id. at 581. In essence, the prior decision set aside the bad conduct discharge and reduction in rate to “offset” the punishment imposed by the state. In its subsequent en banc reconsideration, this Court focused only on whether information concerning Appellant’s state conviction was properly before the Court and expressly disclaimed any reconsideration of the prior sentence determination. United States v. Hutchison, 56 M.J. 684, 685 (C.G.Ct.Crim. App.2001).
The Court of Appeals of the Armed Forces recently addressed whether an accused was entitled to sentence credit for 925 days of confinement against an adjudged reduction in rank after a sentence was set aside on appeal. United States v. Josey, 58 M.J. 105 (C.A.A.F.2003). The Court concluded that “reprimands, reductions in rank, and punitive separations are so qualitatively different from other punishments that conversion is not required as a matter of law.” Josey 58 M.J. at 108. This Court recently followed *747that approach in United States v. Stirewalt, 58 M.J. 552 (C.G.Ct.Crim.App.2003).
On remand, we must consider all of the information in the record to determine whether Appellant’s military sentence, as approved by the convening authority, is appropriate. Appellant was sentenced to a bad conduct discharge, confinement for twenty-eight months, and reduction to E-l for serious crimes. After considering the entire record, I believe that the adjudged and approved military sentence was not inappropriate for Appellant’s misconduct. The subsequent state prosecution resulted in an additional sentence of two years’ probation with five years’ confinement suspended. Twenty-eight months’ confinement, a bad conduct discharge, reduction to E-l, and two years’ probation with a possibility of up to five years’ additional confinement by state authorities for violation of that probation is also not an inappropriate sentence for Appellant’s misconduct. Additionally, by analogy to Josey, if a reduction in rate and punitive discharge are so “qualitatively different” from thirty months or more of military-imposed confinement that no credit is required, it more than follows that Appellant’s state-imposed twenty-four month probation and suspended confinement need not be offset against the reduction in rank and punitive discharge imposed by court-martial. Therefore, I join in reversing the earlier decision and affirming the findings and sentence as adjudged and approved by the convening authority.

. “While we have no authority to do anything with respect to the South Carolina court’s conviction and sentence, we can lessen its effect by modifying the court-martial sentence.” 55 M.J. at 581. "Also, as in [United States v. Pierce, 27 M.J. 367 (C.M.A.1989)], we believe steps should be taken to lessen the effect of the second punishment.” Id. at 582.


. The opinion also implies that, before seeking authority to prosecute appellant under the applicable Coast Guard service regulations, Coast Guard authorities should have obtained an explicit agreement from South Carolina to forego any prosecution. 55 M.J at 580. I am unaware of any authority by which a military service may require a state to agree to relinquish its otherwise lawful jurisdiction over a criminal actor. I am also doubtful that state authorities would voluntarily agree to relinquish jurisdiction regardless of the outcome of a court-martial, nor do I believe that, even if such an agreement were made, a subsequent repudiation and prosecution by state authorities would retroactively deprive a military court of jurisdiction.